Case 19-40883      Doc 535     Filed 03/13/19 Entered 03/13/19 21:15:44           Main Document
                                            Pg 1 of 17


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                           )   Case No. 19-40883-659
                                                  )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                    )
                                                  )   Jointly Administered
                   Debtors.                       )
                                                  )   Hearing Date: March 14, 2019
                                                  )   Hearing Time: 10:00 a.m. (Central Time)
                                                  )   Response Deadline: March 14, 2019 at
                                                  )   10:00 a.m. (Central Time)
                                                  )   Hearing Location: Courtroom 7 North

      MOTION TO QUASH DOCUMENT REQUEST OF THE AD HOC GROUP OF
      PREPETITION TERM LOAN LENDERS, MOTION TO SHORTEN TIME FOR
         RESPONSE, AND INCORPORATED MEMORANDUM IN SUPPORT

          The debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”) hereby move to quash (the “Motion to Quash”) the request for

 production of documents (the “Document Requests”) propounded by the Ad Hoc Group of

 Prepetition Term Loan Lenders (the “Term Lenders”), and joined by Axar Capital Management

 (“Axar,” and with the Term Lenders, the “Objecting Parties”).         A copy of the Document

 Requests is attached as Exhibit A. The Debtors respectfully request that the Court grant an

 expedited ruling on their Motion to Quash, given that the parties will be heard on the application

 to retain Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”) as Debtors’ counsel (D.I. 33)

 (the “Akin Retention Application”), and the application to retain Seward & Kissel LLP (D.I. 29)

 (the “S&K Retention Application,” and with the Akin Retention Application, the “Retention

 Applications”), which underlie the Document Requests, on March 14, 2019. In support of the

 Motion to Quash, the Debtors state as follows:
Case 19-40883      Doc 535     Filed 03/13/19 Entered 03/13/19 21:15:44           Main Document
                                            Pg 2 of 17


                                PRELIMINARY STATEMENT

        1.       The Document Requests do not represent a good faith attempt to elicit

 information reasonably related to the issues before the Court in connection with the Retention

 Applications.    Rather, the Document Requests are part of an inappropriate effort by the

 Objecting Parties to hold the Debtors’ retention of their professionals hostage in order to pursue

 their purported grievances related to corporate governance reforms. The Objecting Parties’ lack

 of good faith in propounding these Document Requests is manifest. The Document Requests

 seek ten years of documents and correspondence on a wide array of topics that are wholly

 irrelevant to the Retention Applications, including many requests that seek materials plainly

 covered by the attorney-client privilege. The Document Requests were served just three days

 before the hearing scheduled for consideration of the Retention Applications, and demanded

 production from Debtors and Akin Gump within 36 hours of receipt. The Document Requests

 are patently unreasonable, and are a transparent attempt to hold the Retention Applications

 hostage in order to extract governance changes.

        2.       The Debtors filed the Akin Retention Application and the S&K Retention

 Application on February 19, 2019. (D.I. 29, 33). The Akin Retention Application clearly

 disclosed Akin Gump’s current and former representation of Alden in connection with matters

 unrelated to these chapter 11 proceedings, and represented in no uncertain terms that Akin Gump

 would not represent Alden in connection with the chapter 11 cases. To the extent that issues

 relating to Alden arise, the Debtors have applied to retain Seward & Kissel, on behalf of the

 independent managers of the Debtors, and Armstrong Teasdale, as restructuring co-counsel—

 both firms that are eminently qualified to represent the Debtors in connection with such issues.

 In addition to the Akin Retention Application and supporting Declaration of Meredith A. Lahaie,



                                                   2
Case 19-40883      Doc 535      Filed 03/13/19 Entered 03/13/19 21:15:44        Main Document
                                             Pg 3 of 17


 Akin Gump has submitted two additional declarations, each setting forth additional detail

 regarding the scope and extent of Akin Gump’s connections with Alden. (D.I. 414, 520).

        3.      On March 7, 2019, the Objecting Parties filed their objection to the Retention

 Application (D.I. 444) (the “Objection”). As fully explained in the Debtors’ response to the

 Objection (D.I. 520) (the “Response”), the Objection contained numerous incendiary and

 baseless allegations and mischaracterizations intended to cast aspersions on Akin Gump’s ability

 to serve as disinterested counsel to the Debtors.

        4.      At no time between the filing of the Retention Application and the filing of the

 Objection did the Objecting Parties seek discovery from the Debtors. Rather, on the evening of

 March 11, 2019, three days before the hearing scheduled to consider the Retention Application,

 the Objecting Parties served their Document Requests upon the Debtors via e-mail.           The

 Document Requests demanded production by 10:00 a.m. on Wednesday, March 13, 2019.

        5.      In the face of such an inappropriate and unrealistic request, the Debtors have no

 recourse but to file the immediate Motion to Quash, and respectfully request that this Court

 shorten time for response to prevent the Objecting Parties from accomplishing their true (and

 inappropriate) goal of leveraging the Retention Applications to force governance changes by the

 Debtors.

                                           ARGUMENT

        6.      A cursory review of the Document Requests reveals that they are overly broad,

 unduly burdensome, and wholly irrelevant to the relief currently before the Court. For example,

 among 15 separate categories of documents identified, the Document Requests seek:

        •    Ten years of documents showing “each matter in which Akin has represented Alden
             or any of its affiliates or portfolio companies, including . . . the nature of the
             representation, the attorneys that worked on the matter, the total number of
             professional hours worked and the total amounts billed and collected”;

                                                     3
Case 19-40883         Doc 535    Filed 03/13/19 Entered 03/13/19 21:15:44                Main Document
                                              Pg 4 of 17


        •    Documents related to Akin’s total fee revenues in each of the last 10 years;

        •    Ten years of documents showing “each matter in which Akin represented Fred’s Inc.
             or any of its affiliates, including . . . the nature of the representation, the attorneys that
             worked on the matter, the total number of professional hours worked and the total
             amounts billed and collected”;

        •    Ten years of documents “including Board Materials and Board Minutes, concerning
             Governance Procedures, including all instances where the Board of Directors has
             determined to exclude one of its members from deliberations of the Board of
             Directors;” and

        •    Ten years of documents “relating to the appointment of members of the Board of
             Directors.”

 Document Requests, Schedule A, ¶¶ 1, 2, 5, 10, 11. Notwithstanding the Objecting Parties’

 characterization of the Document Requests as “informally” seeking documents in connection

 with the Retention Applications, there is no plausible argument that these requests are calculated

 to seek information related to the Retention Applications.

        7.       During the course of these chapter 11 proceedings, Akin Gump has been

 forthcoming and transparent regarding its former and current representation of Alden in matters

 unrelated to these chapter 11 proceedings. Further, Akin Gump has acknowledged that, should

 any issues arise regarding Alden, Akin Gump would not represent the Debtors in connection

 with any such issues. By the three declarations submitted in connection with the Akin Retention

 Application, the Debtors have readily satisfied their burden to show Akin Gump’s

 disinterestedness.

        8.       The Objecting Parties can make no reasonable argument that a decade of

 communications and documents regarding recusal of Board members from Board decisions, or

 of documents demonstrating Akin Gump’s revenues, bears in any legitimate way upon whether

 Akin Gump is disinterested or conflicted in connection with these chapter 11 cases.




                                                     4
Case 19-40883      Doc 535     Filed 03/13/19 Entered 03/13/19 21:15:44         Main Document
                                            Pg 5 of 17


        9.      Courts do not countenance discovery served in bad faith, nor do they permit

 unduly burdensome requests. See Callaham v. Mataloni, 2009 WL 1363368, at *3 (M.D. Pa.

 May 14, 2009). It is similarly improper to serve discovery where the “desire for discovery is

 more a matter of form and tactics than of substance.” U.S. v. Howard, 360 F.2d 373, 381 (3d

 Cir. 1966) (noting that discovery served demonstrated “lack of utility save as a harassment”);

 accord In re Melenyzer, 142 B.R. 154, 157 (Bankr. W.D. Tex. 1991) (denying motion to compel

 where discovery sought for ulterior or improper purposes).

        10.     The Objecting Parties’ apparent motivation—to seek discovery in connection with

 the Debtors’ corporate governance—can and should be sought pursuant to an appropriate

 motion, and not in connection with the Retention Applications.

        WHEREFORE, the Debtors respectfully request that their Motion to Quash, that the

 Court order that any response by the Ad Hoc Group in opposition to the Motion to Quash be

 filed by March 14, 2019, that the Court expedite its ruling on the Motion to Quash, and for such

 other and further relief this Court deems just and proper.




                                                  5
Case 19-40883     Doc 535     Filed 03/13/19 Entered 03/13/19 21:15:44      Main Document
                                           Pg 6 of 17


 Dated: March 13, 2019
        St. Louis, Missouri
                                       /s/ Richard W. Engel, Jr.
                                       Richard W. Engel, Jr. MO 34641
                                       Erin M. Edelman MO 67374
                                       John G. Willard MO 67049
                                       ARMSTRONG TEASDALE LLP
                                       7700 Forsyth Boulevard, Suite 1800
                                       St. Louis, MO 63105
                                       Telephone: (314) 621-5070
                                       Facsimile: (314) 612-2239
                                       rengel@armstrongteasdale.com
                                       eedelman@armstrongteasdale.com
                                       jwillard@armstrongteasdale.com

                                       -and-
                                       Ira Dizengoff (admitted pro hac vice)
                                       Abid Qureshi (admitted pro hac vice)
                                       Meredith A. Lahaie (admitted pro hac vice)
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       One Bryant Park
                                       New York, NY 10036
                                       Telephone: (212) 872-1000
                                       Facsimile: (212) 872-1002
                                       idizengoff@akingump.com
                                       aqureshi@akingump.com
                                       mlahaie@akingump.com


                                       - and -

                                       Julie Thompson (admitted pro hac vice)
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       1333 New Hampshire Avenue, N.W.
                                       Washington, D.C. 20036
                                       Telephone: (202) 887-4000
                                       Facsimile: (202) 887-4288
                                       julie.thompson@akingump.com

                                       Proposed Counsel to the Debtors and Debtors in
                                       Possession




                                                 6
Case 19-40883   Doc 535   Filed 03/13/19 Entered 03/13/19 21:15:44   Main Document
                                       Pg 7 of 17


                                   EXHIBIT A
Case 19-40883      Doc 535      Filed 03/13/19 Entered 03/13/19 21:15:44              Main Document
                                             Pg 8 of 17
                                                               Kramer Levin Naftalis & Frankel LLP
                                                              1177 Avenue of the Americas

 V                                                            New York, NY 10036
                                                              T 212.715.9100
                                                              F 212.715.8000



                                                                                     P. Bradley O'Neill
                                                                                 Phone:(212) 715-7583
                                                                                   Fax: (212)715-8163
                                                                              BONeill@kramerlevin.com

  March 11,2019

  VIA ELECTRONIC DELIVERY
 Meredith Lahaie, Esq.
 Akin Gump Strauss Hauer & Feld LLP
 One Bryant Park, Bank of America Tower
 New York, NY 10036-6745


  Re:    Document Request

  Dear Meredith:

         As you know, we represent an ad hoc group of lenders (the "Ad Hoc Group") under the term loan
 and guarantee agreement, dated August 10, 2017, as amended. On March 7, 2019, the Ad Hoc Group,
 together with Axar Capital Management, filed a limited objection (the "Limited Objection") to the
 Debtors' motion (the "Motion") to retain your firm and Seward & Kissel as counsel in these chapter 11
 cases.

         In support of the Limited Objection, attached as Schedule A are the Ad Hoc Group's first set of
 document requests. Given that these cases were only recently filed and the short time before the
 scheduled hearing date on the Motion, we are serving these requests informally and ask that you produce
 documents by 10:00AM on Wednesday, March 13, 2019. If you are not prepared to proceed in this
 manner, please let us know immediately so that we may involve the Court.

                                                 Sincerely,




 cc:     Stephen D. Zide
         Gregory Horowitz
         Abid Qureshi
Case 19-40883         Doc 535    Filed 03/13/19 Entered 03/13/19 21:15:44           Main Document
                                              Pg 9 of 17


                                             Schedule A

                                              Definitions

                 1.      "Aerosoles" means Aerogroup International, Inc., AGI HoldCo, Inc.,

 Aerogroup International, LLC, Aerogroup International Holdings, LLC, Aerogroup Retail

 Holdings, Inc., Aerogroup Gift Card Company, Inc., and any of their respective parents,

 subsidiaries, affiliates, officers, directors, employees, agents or other parties purporting to act on

 their behalf.

                 2.      "Aerosoles Contract" means any joint or shared services agreement, or

 any similar agreement or contract, entered into between Payless and Aerosoles.

                 3.      "Akin" means the law firm Akin Gump Strauss Hauer & Feld LLP and

 any partners, associates, employees, agents or other parties purporting to act on its behalf.

                 4.      "Alden" means Alden Global Capital LLC and any of its parents,

 subsidiaries, affiliates, officers, directors, employees, agents or other parties purporting to act on

 its behalf.

                 5.      "All Documents" or "All Communications" means (a) all hard copy

  Documents or Communications in Your possession, custody, or control, and (b) all electronically

 stored information in Your possession, custody, or control that is retrievable from a reasonable

 and proportionately appropriate search, the criteria for which should be negotiated and discussed

 with the undersigned attorneys for the Ad Hoc Group.

                 6.      "Bankruptcy Court" means the United States Bankruptcy Court for the

 Eastern District of Missouri.

                 7.      "Board of Directors" means any one or more of the boards of directors of

  Payless, and any members, committees, or subcommittees thereof, and each of their predecessors

 and successors.
Case 19-40883        Doc 535     Filed 03/13/19 Entered 03/13/19 21:15:44             Main Document
                                              Pg 10 of 17


                8.      "Board Materials" means all Documents (including any drafts) provided to

 or considered by the Board of Directors, including without limitation Documents related to

 advice by financial advisors.

                9.      "Board Minutes" means all written or recorded (by any means including

 without limitation tape recording, video recording, or otherwise) consents, resolutions, minutes,

 transcriptions, or notes of any meetings, decisions, deliberations, discussions, or actions of the

 Board of Directors, including without limitation all drafts of any such materials.

                10.     "BVI Loan" means the approximately $45.5 million delayed draw term

 loan between Payless CA Management Limited, as the borrower, certain subsidiaries of Payless

 CA Management Limited party thereto from time to time as guarantors, and Alden Global

 Opportunities Master Fund, L.P., as lenders and administrative agent, which matures on October

 2, 2023 and accrues paid in kind interest at 10% per annum, secured by a first priority lien in

 substantially all tangible and intangible assets of non-debtor Payless CA Management Limited

 and the other guarantor thereunder.

                11.     "Concerning" means relating to, in connection with, referring to, alluding

 to, supporting, refuting, reflecting, touching upon, involving, pertaining to, explaining,

 containing, recording, summarizing, showing, disclosing, setting forth, discussing, describing,

 evaluating, analyzing, evidencing, or constituting.

                12.     "Communication" and "Communications" mean               every    manner   of

 disclosure, transfer, or exchange of information whether containing facts, ideas, inquiries, or

 other information, whether face-to-face, oral, electronic, or written, whether conveyed in person

 or by telephone, mail, email, facsimile or other means, or whether during a meeting, conference,

 consultation, discussion, or negotiation.
Case 19-40883       Doc 535     Filed 03/13/19 Entered 03/13/19 21:15:44           Main Document
                                             Pg 11 of 17


                 13.     "Debtors" means Payless Holdings LLC and each of its direct and indirect

 subsidiaries and/or affiliates that are presently debtors in these jointly administered proceedings

  under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and all of their current and

  former, direct and indirect, affiliates and subsidiaries, officers, directors, employees, agents or

  other parties purporting to act on their behalf.

                 14.     "DIP Financing" means financing sought by the Debtors through the

  Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain

  Postpetition Secured Financing, (II) Granting Liens and Providing Superpriority Administrative

  Expense Status, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No.

  216], and approved on an interim basis by the Bankruptcy Court pursuant to the Interim Order

  (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Liens and Providing

  Superpriority Administrative Expense Status, (III) Modifying the Automatic Stay, (IV) Scheduling

  a Final Hearing, and (V) Granting Related Relief [Docket No. 265],

                 15.     "Document" is intended to be given its broadest possible scope and refers

  to any written, recorded, or graphic matter, or any other means of recording or preserving

  thought, expression, or information.     The term "Document" includes correspondence, letters,

  memoranda, reports, presentations, contracts, term sheets, diaries, calendars, calendar entries,

  telephone logs, appointment books, journals, notes, data, electronically stored information,

 emails, text messages, instant messages, postings, social media, written or electronic

 communications of any type. The term "Document" includes originals, drafts, and non-identical

 copies (whether by interlineation, stamp, notation, identification of copy sent or received, or

 otherwise).




                                                     -4-
Case 19-40883         Doc 535   Filed 03/13/19 Entered 03/13/19 21:15:44            Main Document
                                             Pg 12 of 17


                 16.     "Headquarters Transfer" means the transaction or transactions and any

  related processes pursuant to which, in or around May 2018, Alden caused Payless to relocate its

 corporate headquarters and/or certain corporate functions from Topeka, Kansas to Dallas, Texas.

                 17.     "Governance Procedures" means any charters, procedures, practices, or

  rules, whether formal or informal, considered or adopted by the Board of Directors, to address

 actual or potential conflicts of interest, including any procedures considered or adopted in

 connection with the filing of these chapter 11 cases.

                  18.     "Including" means including without limitation.

                  19.    "LatAm" means the Debtors' Latin America business, including Payless

  CA Management LTD. and the Debtors' 60% interest in two Latin America business joint

  venture entities.

                  20.    "LatAm Sale" means any monetization, sale, transfer, or other transaction

  involving LatAm.

                  21.    "Payless" means prepetition Payless Holdings LLC and any of its

  respective parents, subsidiaries, affiliates, officers, directors, employees, agents or other parties

  purporting to act on their behalf.

                  22.    "Person" means any natural person (whether alive or deceased), or any

  legal entity (whether or not currently existing), including any business or governmental entity or

 association.

                  23.     "You" or "Your" means the named recipient of this request.

                  24.     The individual terms "all," "any," and "each" shall be understood to

  include and encompass all of the terms "all," "any," and "each."
Case 19-40883         Doc 535   Filed 03/13/19 Entered 03/13/19 21:15:44          Main Document
                                             Pg 13 of 17


                 25.      The connectives "and" and "or" shall be construed either disjunctively or

  conjunctively as necessary to bring within the scope of this request all responses that might

  otherwise be construed to be outside its scope.

                 26.      The use of the singular form of any word includes the plural and vice

  versa.

                 27.      To the extent it results in a more complete disclosure, the present tense

  shall be construed to include the past tense and vice versa.

                                              Instructions

                 1.       This is a continuing request. Responsive Documents discovered, received,

  or generated after the initial production of Documents should be promptly produced in the same

  manner, and at the same address, as the initial production.

                 2.       Documents responsive to this request shall be produced in their entirety,

  regardless of whether You consider the entire Document to be responsive or relevant.

                 3.       Any file folder or other container in which a Document is kept in the

  regular course of business is deemed to be an integral part of the Document and is to be produced

  with the Document.

                 4.       The Documents produced in response to this request shall be produced as

  they are maintained in the normal course of business.

                 5.       If You are unable to locate any Document requested that You know

 existed, state all efforts that have been made to locate it, and provide the name of any Person

  whom You believe may possess any information regarding the Document.

                 6.       If You object to producing any Documents on the ground of privilege,

  You shall serve on the Ad Hoc Group a privilege log of the responsive Documents that are not

  being disclosed and a copy of the redacted Documents, bates-stamped. The privilege log shall

                                                    -6-
Case 19-40883           Doc 535   Filed 03/13/19 Entered 03/13/19 21:15:44           Main Document
                                               Pg 14 of 17


 identify all redacted and completely withheld Documents by bates stamp numbers, dates,

 authors, and recipients, the general subject matter of the Document if it will not waive the

  privilege, and the privileges being asserted.

                   7.       If You claim any ambiguity in interpreting this request, You may not use

 such a claim as a basis for refusing to respond, but shall respond applying the broadest possible

 interpretation.

                   8.       Unless otherwise specified, this request calls for Documents in Your

 possession, custody, or control concerning, dated, created, sent, received, or operative any time

 on or after September 1, 2009.         Nothing in this request shall be construed as an admission

 relating to the existence of any evidence, to the relevance or admissibility of any evidence, or to

 the truth or accuracy of any statement or characterization in this request.

                                          Documents Requested

                   1.       Documents sufficient to show each matter in which Akin has represented

 Alden or any of its affiliates or portfolio companies, including, for each such matter, the nature

 of the representation, the attorneys that worked on the matter, the total number of professional

 hours worked and the total amounts billed and collected.

                   2.       Documents sufficient to show Akin's total fee revenues in each of the last

 10 years.

                   3.       Documents sufficient to show each matter in which Akin represented

 Payless, including, for each such matter, the nature of the representation, the attorneys that

 worked on the matter, the total number of professional hours worked and the total amounts billed

 and collected.

                   4.       Documents sufficient to show each matter in which Akin represented

 Aerosoles or any of its affiliates, including, for each such matter, the nature of the representation,

                                                   -7-
Case 19-40883         Doc 535   Filed 03/13/19 Entered 03/13/19 21:15:44          Main Document
                                             Pg 15 of 17


  the attorneys that worked on the matter, the total number of professional hours worked and the

  total amounts billed and collected.

                 5.       Documents sufficient to show each matter in which Akin represented

  Fred's Inc. or any of its affiliates, including, for each such matter, the nature of the

  representation, the attorneys that worked on the matter, the total number of professional hours

  worked and the total amounts billed and collected.

                 6.       Documents sufficient to show each matter in which Akin represented

  Alden in connection with matters involving Payless and the Debtors, including during any time

  prior to February 18, 2019, and including, for each such matter, the nature of the representation,

  the attorneys that worked on the matter, the total number of professional hours worked and the

  total amounts billed and collected.

                 7.       All Documents concerning Akin's involvement in the Headquarters

 Transfer.

                 8.       All Documents concerning Akin's involvement with the Aerosoles

  Contract.

                 9.       All Documents concerning Communications between Akin and Alden

 concerning (i) the DIP Financing, (ii) Governance Procedures, (iii) the Headquarters Transfer,

 and the (iv) Aerosoles Contract.

                 10.      All Documents, including Board Materials and Board Minutes, concerning

 Governance Procedures, including all instances where the Board of Directors has determined to

 exclude one of its members from deliberations of the Board of Directors..

                 11.      All Documents and Communications relating to the appointment of

 members of the Board of Directors.




                                                -8-
Case 19-40883        Doc 535   Filed 03/13/19 Entered 03/13/19 21:15:44         Main Document
                                            Pg 16 of 17


                 12.     All Documents and Communications concerning transactions, affiliations

  or relationships among members of the Board of Directors or between members of the Board of

  Directors and Alden.

                 13.     Documents sufficient to show any determination of independence (or lack

  of independence) of members of the Board of Directors.

                 14.     All Documents and Communications of the Board of Directors, or any

  committee or subcommittee of the Board of Directors, addressing any affiliate transactions not

  referred to above.

                 15.     All Documents concerning Communications between Akin and Alden

  concerning (i) the LatAm Sale, (ii) the sale of the Debtors' franchise businesses, (iii) the BVI

  Loan, (iv) the closure of all Payless stores in North America, and (v) the Payless "going out of

  business" sales.




                            [Remainder of Page Intentionally Left Blank]




                                                -9-
Case 19-40883   Doc 535      Filed 03/13/19 Entered 03/13/19 21:15:44      Main Document
                                          Pg 17 of 17




 Dated: New York, New York
        March 11,2019
                                          KRAMER LEVIN NAFTALIS & FRANKEL LLP


                                          By: /s/P. Bradley O'Neill
                                             P. Bradley O'Neill
                                             Stephen D. Zide
                                             1177 Avenue of the Americas
                                             New York, New York 10036
                                             (212)715-9100


                                             Counsel to the Ad Hoc Group of Prepetition
                                             Term Loan Lenders




                                           - 10-
